DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Azie Aziz on 07/30/2021.
The application has been amended as follows:

1. 	(Currently Amended) A method of searching a file, comprising:
determining a hash value associated with an identification of a file to be searched via SHA-1 algorithm;
generating a plurality of candidate location chains and a plurality of address arrays associated with the plurality of candidate location chains, each of the plurality of address arrays storing the hash value and an address of the plurality of candidate location chains, wherein an address of a candidate element in the file to be searched is added into the plurality of candidate location chains; 
determining, from the plurality of candidate location chains, a target location chain associated with the hash value;
determining, from the target location chain, a target element based on the identification, the target element including a file name and an address of the target element for the file to be searched in a memory, the address of the target element in the target location pointing to an , wherein determining the target location chain comprises:
selecting a candidate location chain from the plurality of candidate location chains based on the address of the plurality of candidate location chains stored in the plurality of address arrays, the selected candidate location chain having a candidate hash value, the candidate hash value being determined based on a particular hash value corresponding to an element in the selected candidate location chain, and
in response to the particular hash value being matched with the candidate hash value, determining the selected candidate location chain as the target location chain; and
acquiring the file from the memory based on the address of the target element.  

2. 	(Original) The method of claim 1, wherein determining the hash value comprises:
calculating an initial hash value based on the identification; and
selecting, from the initial hash value, a predetermined number of consecutive bits as the hash value.  

3. 	(Currently Amended) The method of claim 2, wherein selecting from the initial hash value the predetermined number of consecutive bits comprises:
selecting the predetermined number of consecutive bits starting from a lowest bit of the initial hash value.  

4. 	(Canceled) 
	

determining candidate identifications comprised in respective elements of the target location chain; and
in response to the identification being matched with one of the candidate identifications, determining an element corresponding to the matched candidate identification as the target element.  

6. 	(Currently Amended) A device for searching a file, comprising:
a processing unit;
a memory coupled to the processing unit and stored with instructions, the instructions, when executed by the processing unit, perform following actions of:
determining a hash value associated with an identification of a file to be searched via SHA-1 algorithm;
generating a plurality of candidate location chains and a plurality of address arrays associated with the plurality of candidate location chains, each of the plurality of address arrays storing the hash value and an address of the plurality of candidate location chains, wherein an address of a candidate element in the file to be searched is added into the plurality of candidate location chains; 
selecting, from the plurality of candidate location chains, a target location chain associated with the hash value;
determining, from the target location chain, a target element based on the identification, the target element including a file name and an address of the target element for the file to be the memory, the address of the target element in the target location pointing to an address of a corresponding target element in a container of the file to be searched, wherein determining the target location chain comprises:
selecting a candidate location chain from the plurality of candidate location chains based on the address of the plurality of candidate location chains stored in the plurality of address arrays, the selected candidate location chain having a candidate hash value, the candidate hash value being determined based on a particular hash value corresponding to an element in the selected candidate location chain, and
in response to the particular hash value being matched with the candidate hash value, determining the selected candidate location chain as the target location chain; and
acquiring the file from the memory based on the address of the target element.  

7. 	(Currently Amended) The device of claim 6, wherein determining the hash value comprises:
calculating an initial hash value based on the identification; and
selecting, from the initial hash value, a predetermined number of consecutive bits as the hash value.  

8. 	(Currently Amended) The device of claim 7, wherein selecting from the initial hash value the predetermined number of consecutive bits comprises:
selecting the predetermined number of consecutive bits starting from a lowest bit of the initial hash value.  



10. 	(Original) The device of claim 6, wherein determining from the target location chain the target element comprises:
determining candidate identifications comprised in respective elements of the target location chain; and
in response to the identification being matched with one of the candidate identifications, determining an element corresponding to the matched candidate identification as the target element.  

11. 	(Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
determining a hash value associated with an identification of a file to be searched via SHA-1 algorithm;
generating a plurality of candidate location chains and a plurality of address arrays associated with the plurality of candidate location chains, each of the plurality of address arrays storing the hash value and an address of the plurality of candidate location chains, wherein an address of a candidate element in the file to be searched is added into the plurality of candidate location chains; 
determining, from the plurality of candidate location chains, a target location chain associated with the hash value;
wherein determining the target location chain comprises:
selecting a candidate location chain from the plurality of candidate location chains based on the address of the plurality of candidate location chains stored in the plurality of address arrays, the selected candidate location chain having a candidate hash value, the candidate hash value being determined based on a particular hash value corresponding to an element in the selected candidate location chain, and
in response to the particular hash value being matched with the candidate hash value, determining the selected candidate location chain as the target location chain; and
acquiring the file from the memory based on the address of the target element.  

12. 	(Original) The machine-readable medium of claim 11, wherein determining the hash value comprises:
calculating an initial hash value based on the identification; and
selecting, from the initial hash value, a predetermined number of consecutive bits as the hash value.  

13. 	(Currently Amended) The method of claim 2, wherein selecting from the initial hash value the predetermined number of consecutive bits comprises:


14. 	(Canceled) 

15. 	(Original) The machine-readable medium of claim 11, wherein determining from the target location chain the target element comprises:
determining candidate identifications comprised in respective elements of the target location chain; and
in response to the identification being matched with one of the candidate identifications, determining an element corresponding to the matched candidate identification as the target element.  

16. 	(Previously Presented) The method of claim 3, wherein the initial hash value has 160 bits, and wherein the predetermined number of consecutive bits is 12. 

17.	(Original) The method of claim 1, further comprising:
acquiring a location of the file to be searched in a backup server, wherein the file to be searched is utilized for a backup process; and
generating a backup for an image file and an altered block file of the backup process based on the file to be searched. 



Allowable Subject Matter
Reasons for Allowance
Claims 1-3, 5-8, 10-13 and 15-18 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, examiner’s answer in view of moving the dependent claims 4, 9 and 10 in the respective independent claims overcame the prior art of record found and moved application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159